Exhibit 10.1

VTV THERAPEUTICS INC.

2015 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is entered into as
of [________] (the “Date of Grant”), by and between vTv Therapeutics Inc., a
Delaware corporation (the “Company”), and [___________] (the “Participant”).

WHEREAS, the Company has adopted the vTv Therapeutics Inc. 2015 Omnibus Equity
Incentive Plan (the “Plan”), pursuant to which Restricted Stock Units (“RSUs”)
may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the RSUs provided for herein to the Participant
subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.

Grant of Restricted Stock Units.

(a)Grant. The Company hereby grants to the Participant a total of [________]
RSUs, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.  The RSUs shall vest in accordance with Section ‎2.  The
RSUs shall be credited to a separate book-entry account maintained for the
Participant on the books of the Company.

(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan.  Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.  The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement.  The Participant acknowledges that he or she has received a copy of
the Plan and has had an opportunity to review the Plan and agrees to be bound by
all the terms and provisions of the Plan.

2.Vesting; Settlement.  

(a)The RSUs shall be one hundred percent (100%) unvested on the Date of
Grant.  Except as may otherwise be provided herein, subject to the Participant’s
continued employment with the Company or an Affiliate, the RSUs shall become
vested in equal installments on each of the first [________] anniversaries of
the Date of Grant (each such date, a “Vesting Date”).  Any fractional Class A
Common Stock resulting from the application of the vesting schedule shall be
aggregated and the RSUs resulting from such aggregation shall vest on the final
Vesting Date.

(b)Each RSU shall be settled within 30 days following the Vesting Date, in
shares of Class A Common Stock.

3.Termination of Employment.  

 

--------------------------------------------------------------------------------

 

(a)Except as otherwise provided herein or as otherwise provided in an employment
agreement, consulting agreement or other written agreement between the
Participant and the Company or any of its Affiliates, upon any termination of
employment, any remaining unvested portion of the RSU shall be cancelled
immediately and the Participant shall immediately forfeit any rights to RSUs
subject to such remaining unvested portion.  

 

(b)If the Participant’s employment or service with the Company and its
Affiliates terminates for any reason other than as set forth in Section 3‎(a)
hereof, the unvested portion of the RSU shall be cancelled immediately and the
Participant shall immediately forfeit any rights to the RSUs subject to such
unvested portion.

 

4.Rights as a Stockholder.  The Participant shall not be deemed for any purpose
to be the owner of any shares of Class A Common Stock underlying the RSUs
unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Class A Common Stock underlying the
RSUs and (ii) the Participant’s name shall have been entered as a stockholder of
record with respect to such shares of Class A Common Stock on the books of the
Company.  The Company shall cause the actions described in clauses (i) and
(ii) of the preceding sentence to occur promptly following settlement as
contemplated by this Agreement, subject to compliance with applicable laws.

5.Compliance with Legal Requirements.  

(a)Generally. The granting and settlement of the RSUs, and any other obligations
of the Company under this Agreement, shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
the Committee or the Company determines are reasonably necessary to comply with
all applicable provisions of U.S. federal and state securities law and non-U.S.
securities law in exercising his rights under this Agreement.  

(b)Tax Withholding. Vesting and settlement of the RSUs shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the RSUs or otherwise the amount
of any required withholding taxes in respect of the RSUs, their settlement or
any payment or transfer of the RSUs or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes.  The Committee may, in its sole
discretion, permit the Participant to satisfy, in whole or in part, the tax
obligations by withholding shares of Class A Common Stock that would otherwise
be deliverable to the Participant upon settlement of the RSUs with a Fair Market
Value equal to such withholding liability (but no more than the minimum required
statutory withholding liability).1  

6.Clawback.  Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by or
providing services to the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, or violates a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, as

 

1

Tax Witholding provision modified, as needed, to the extent that Participant is
classified as an independent contractor to the Company.

2

--------------------------------------------------------------------------------

 

determined by the Committee.  In such event, the Participant will forfeit any
compensation, gain or other value realized thereafter on the vesting or
settlement of the RSUs, the sale or other transfer of the RSUs, or the sale of
shares of Class A Common Stock acquired in respect of the RSUs, and must
promptly repay such amounts to the Company.  If the Participant receives any
amount in excess of what the Participant should have received under the terms of
the RSUs for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), all as
determined by the Committee, then the Participant shall be required to promptly
repay any such excess amount to the Company.  To the extent required by
applicable law and/or the rules and regulations of NASDAQ or any other
securities exchange or inter-dealer quotation system on which the Class A Common
Stock is listed or quoted, or if so required pursuant to a written policy
adopted by the Company, the RSUs shall be subject (including on a retroactive
basis) to clawback, forfeiture or similar requirements (and such requirements
shall be deemed incorporated by reference into this Agreement).

7.Restrictive Covenants.  In the event that the Participant violates any
restrictive covenants applicable to the Participant, in addition to any other
remedy which may be available at law or in equity, the RSU shall be forfeited
effective as of the date on which such violation first occurs, unless otherwise
determined by the Committee.  The foregoing rights and remedies are in addition
to any other rights and remedies that may be available to the Company and shall
not prevent (and the Participant shall not assert that they shall prevent) the
Company from bringing one or more actions in any applicable jurisdiction to
recover damages as a result of the Participant’s breach of such restrictive
covenants.

8.

Miscellaneous.

(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 15(b)
of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.

(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 8(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the RSUs will not be subject to interest and penalties
under Section 409A.

(d)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company.  The

3

--------------------------------------------------------------------------------

 

Participant’s interest in such account shall make the Participant only a
general, unsecured creditor of the Company.

(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Chief Financial
Officer at the Company’s principal executive office.

(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(g)No Rights to Employment or Service. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(h)Fractional Shares. In lieu of issuing a fraction of a share of Class A Common
Stock resulting from adjustment of the RSUs pursuant to Section 12 of the Plan
or otherwise, the Company shall be entitled to pay to the Participant an amount
in cash equal to the Fair Market Value of such fractional share.

(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.

(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(k)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.

(l)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.  

(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the RSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final.   Any matters not covered by
the preceding sentence shall be solely and finally settled in accordance with
the Plan, and the Participant and the Company consent to the personal
jurisdiction of the United States Federal and state courts sitting in
Wilmington, Delaware as the exclusive jurisdiction with respect to matters
arising out of or related to the enforcement of the

4

--------------------------------------------------------------------------------

 

Committee’s determinations and resolution of matters, if any, related to the
Plan or this Agreement not required to be resolved by the Committee.  Each such
Person hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the last
known address of such Person, such service to become effective ten (10) days
after such mailing.

(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory).  Each party hereto (A) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.  

(m)Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.  Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.

(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation.  By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).

(p)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

 

[Remainder of page intentionally blank]

 

 

5

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

VTV THERAPEUTICS INC.


By:

     Name:  

     Title:    

 

 

 

 

 

 

[PARTICIPANT]

 

 

 

 

[Signature Page [last name] – RSU Award Agreement]